      Case 1:15-cv-02739-LAP Document 129 Filed 12/06/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETERSEN ENERGÍA INVERSORA, S.A.U. and
PETERSEN ENERGÍA, S.A.U.,
                       Plaintiffs,

       - against -

ARGENTINE REPUBLIC and YPF S.A.,
                                              Case Nos.
                       Defendants.            1:15-cv-02739-LAP
ETON PARK CAPITAL MANAGEMENT, L.P.,           1:16-cv-08569-LAP
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,
                       Plaintiffs,

       - against -

ARGENTINE REPUBLIC and YPF S.A.,

                       Defendants.




                     DECLARATION OF JOSÉ MARÍA FIGUERERO
         Case 1:15-cv-02739-LAP Document 129 Filed 12/06/19 Page 2 of 3



       Pursuant to 28 U.S.C. § 1746 and Rule 44.1 of the Federal Rules of Civil Procedure, I,

José María Figuerero, hereby declare as follows:

                                          Introduction

       1.      My name is José María Figuerero. I am 59 years of age. I am currently employed

as Partner at Fontán Balestra & Asociados. My practice is focused on criminal law.

       2.      This declaration is based on my personal knowledge of the proceedings and

documents described below.

                               The Residence of Roberto Monti

       3.      I understand that in this ongoing U.S. litigation, Argentina has claimed that one of

its potential witnesses, Roberto Monti, a director of YPF, would be unable to testify because he

resides in Argentina. In particular, María Alejandra Etchegorry states in paragraph 15 of her

declaration that: “[W]itnesses likely to be called to testify concerning the management of YPF

prior to the expropriation are located in Argentina, including former directors of YPF, such as

Roberto Monti (who remains a director today).”

       4.      Ms. Etchegorry’s assertion is inconsistent with Mr. Monti’s recent sworn

statements. During my representation of a client on a matter unrelated to this case (or any

proceedings related to this case in Argentina), Mr. Monti delivered a personal declaration dated

October 23, 2018. A translation and original copy of Mr. Monti’s declaration are attached to this

declaration as Exhibit A. In his declaration, Mr. Monti swore that his statements would be truthful

under penalty of law. As relevant to this case, Mr. Monti stated that his residence is 263

Sugarverry, Houston, Texas 77024, in the United States.




                                                 1
Case 1:15-cv-02739-LAP Document 129 Filed 12/06/19 Page 3 of 3
